UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4546



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


KEITH JERMAINE LANCE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:07-cr-01116-DCN-1)


Submitted:   September 18, 2008           Decided:   October 14, 2008


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Mary Gordon Baker, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant. Peter Thomas Phillips, Assistant
United States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              In accordance with a plea agreement, Keith Jermaine

Lance, Jr., pled guilty to possession with intent to distribute

fifty grams or more of crack cocaine, 21 U.S.C. § 841(a)(1) (2000),

and   using    and    carrying   a   firearm      in   connection    with   a    drug

trafficking crime, 18 U.S.C. § 924(c)(1)(A)(I) (2000).                   Lance was

sentenced to 120 months in prison for the drug offense and received

a consecutive sixty-month sentence for the firearm offense. He now

appeals. His attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), raising two issues but stating

that there are no meritorious issues for appeal.                     Lance raises

additional issues in his pro se supplemental brief.                   We affirm.

              In the Anders brief, counsel first questions whether the

district court complied with Fed. R. Crim. P. 11 but concludes that

it did.       Our review of the transcript of Lance’s arraignment

discloses full compliance with the Rule.                  Further, the transcript

reveals   that       Lance   entered    his       guilty    plea    intelligently,

voluntarily     and    knowingly,    with     a    full    understanding    of   the

consequences of his plea.

              In his pro se brief, Lance suggests that his convictions

are invalid because he was not served with search warrants and was

not provided the audio recordings of two of his drug transactions.

These claims are not cognizable because Lance’s valid guilty plea

waives any prior, nonjurisdictional defects.                       See Tollett v.


                                        2
Henderson, 411 U.S. 258, 267 (1973); United States v. Bundy, 392

F.3d 641, 644-45 (4th Cir. 2004).

           We turn next to Lance’s sentence.       For the drug offense,

Lance’s Guidelines range as initially calculated was 70-87 months.

However, because Lance was statutorily subject to a minimum of ten

years in prison for this offense, see 21 U.S.C.A. § 841(b)(1)(A)

(West 1999 & Supp. 2008), his Guidelines range became 120 months.

See U.S. Sentencing Guidelines Manual § 5G1.1(b)(1)(A)(iii) (2000).

The district court sentenced Lance to 120 months for this crime.

The court also imposed the statutorily mandated consecutive five-

year   sentence    for   the     firearm   offense.      See   18    U.S.C.

§ 924(c)(1)(A)(I).

        Counsel contends that the statutory minimum sentences set

forth in § 841(b) violate the Equal Protection Clause.         As counsel

acknowledges,     however,     we   have   previously   rejected    similar

constitutional challenges to the statute.          See United States v.

Fisher, 58 F.3d 96, 99-100 (4th Cir. 1995); United States v.

D’Anjou, 16 F.3d 604, 613-14 (4th Cir. 1994).

       Counsel also argues that the statutory minimum sentences set

forth in § 841(b) should not survive judicial scrutiny in light of

recent amendments to the sentencing guidelines, which lowered the

offense levels for drug offenses involving crack cocaine. See U.S.

Sentencing Guidelines Manual § 2D1.1(c) (2007 & Supp. 2008); USSG

App. C Amend. 706, 711.      The Supreme Court recently observed that,


                                      3
after the amendments, “sentencing courts remain bound by the

mandatory minimum sentences prescribed [by statute].” Kimbrough v.

United States, 128 S. Ct. 558, 573 (2007). Accordingly, this claim

is without merit.

          We   review   a   criminal    sentence    for   reasonableness,

applying the abuse of discretion standard.         Gall v. United States,

128 S. Ct. 586, 594-97 (2007); see also United States v. Go, 517

F.3d 216, 218 (4th Cir. 2008).         The appellate court must first

determine whether the district court committed any “significant

procedural error.” Gall, 128 S. Ct. at 597.               The court then

considers the substantive reasonableness of the sentence, and may

apply a presumption of reasonableness to a sentence within the

Guidelines range.   Go, 517 F.3d at 218; see also Gall, 128 S. Ct.

at 597; Rita v. United States, 127 S. Ct. 2456 (2007) (approving

presumption of reasonableness).

     Here, with respect to the drug offense, the district court

correctly calculated Lance’s advisory Guidelines range of 120

months, considered that range in conjunction with the factors set

forth at 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2008),* and

sufficiently explained its reason for imposing sentence.             See

United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).



     *
      In sentencing Lance, the district court considered the
presentence report, which addressed matters such as Lance’s
background and criminal history, and heard from Lance, his
attorney, and family members.

                                   4
Lance’s sentence of 120 months is presumptively reasonable under Go

and Gall.     His consecutive five-year sentence for the firearm

offense was statutorily mandated.             We recently observed that “[a]

statutorily required sentence . . . is per se reasonable.”                   United

States v. Farrior, 535 F.3d 210, 224 (4th Cir. 2008).                  We conclude

that Lance’s sentence is reasonable.

            Lance claims in his pro se supplemental brief that his

attorney was ineffective. To allow for adequate development of the

record, a claim of ineffective assistance of counsel ordinarily

must   be   raised   in    a    28   U.S.C.   §    2255   (2000)   motion    unless

ineffectiveness conclusively appears on the face of the record.

United States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999).

Here, the record does not establish ineffective representation.

            We have examined the entire record in this case in

accordance    with   the       requirements       of   Anders,   and   we   find   no

meritorious issues for appeal. Accordingly, we affirm. This court

requires counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may move

in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy of the motion was served on the

client. We dispense with oral argument because the facts and legal




                                         5
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                6